Citation Nr: 0019267	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-37 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran has verified active duty service in the United 
States Coast Guard from January 1957 to December 1960, from 
March 1962 to November 1970, and from January 5, 1971 to 
December 1971, when he was placed on the temporary disability 
retired list.  Final separation from service was effected in 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for an 
anxiety reaction and denied the claim for rheumatoid 
arthritis.  

In April 1997, the Board remanded this case for further 
development.  Since the remand instructions have been 
complied with to the extent possible, the case is now ready 
for appellate review.  


FINDING OF FACT

The veteran has not presented medical evidence of signs, 
symptoms, or diagnosis of rheumatoid arthritis during active 
military service or that it was manifest within a year of the 
date of separation from active service, nor is there 
competent evidence of nexus between the current diagnosis and 
active service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In December 1991, the veteran filed a claim for compensation 
or pension for arthritis, saying that he was treated in 1972 
at Tuttle Clinic, Hunter Army Airfield in Savannah, Georgia.  
With his claim, he submitted a letter from John J. Morley, 
M.D.  Dr. Morley stated that he had seen the veteran since 
April 1990 with seropositive rheumatoid arthritis, present 
for several years before the veteran sought treatment from 
Dr. Morley.  Dr. Morley noted that the veteran told him that 
the initial complaints began with the left shoulder in the 
1970s.

In a statement in support of claim submitted in February 
1992, the veteran stated that he had been disabled since 1987 
with rheumatoid arthritis.  He said he had been treated by 
Dr. Andrew Shils [sic] before 1990, and that he was treated 
for joint problems in 1972 while in the U.S. Coast Guard.

Service medical evidence is negative for any complaints, 
signs, symptoms, or diagnosis relating to rheumatoid 
arthritis or of any other joint disorder during active 
military service.  The medical records do show that the 
veteran was admitted to a United States Public Health Service 
hospital in September 1971 with a diagnosis of anxiety 
neurosis.  He was discharged as psychiatrically unfit for 
duty.  Although a Physical Evaluation Board (PEB) was 
suggested, physicians believed that his appearance before a 
PEB would be deleterious to his mental health.  Accordingly, 
in December 1971 he was placed on temporary disability 
retired list.  In April 1973, the veteran underwent extensive 
physical and psychiatric examinations at Tuttle United States 
Army Hospital, Hunter Army Airfield, Georgia.  Physical 
examination noted that his upper extremities, spine, and 
other musculoskeletal areas were normal.  Since psychiatric 
examination found his anxiety neurosis stabilized, he was to 
be considered for permanent retirement status.  A PEB 
determined that his name should be removed from the temporary 
disability retired list, and he was separated from the United 
States Coast Guard in August 1973.  None of these 1971 and 
1973 medical records refer to rheumatoid arthritis or any 
joint pain.  

In February 1992, the veteran underwent a VA general medical 
examination.  Past medical history, as reported by the 
veteran, mentioned shoulder pain in 1972, treated 
conservatively, with shoulder pain on and off ever since.  In 
1988 he went to an emergency room for severe joint pain in 
both of his hands, feet, shoulders, and elbows.  He was later 
given a diagnosis of seropositive rheumatoid arthritis.  He 
said that, following treatment, his synovitis and swelling 
had gradually subsided.  Present complaints included 
bilateral hand pain, mild deformity in both hands; mild left 
shoulder pain; mild bilateral elbow pain; and deformities and 
pain in both feet.  Occupational history noted that he was 
currently on Social Security disability.  He had last been 
employed in 1987.  The examiner addressed the veteran's 
hands; shoulders and elbows; and feet separately.  The 
diagnosis for the hands was mild deformity secondary to 
rheumatoid arthritis with mild ulnar drift.  The examiner 
stated that there was no active synovitis at the time of 
examination.  For the left shoulder and elbow, the impression 
was rheumatoid arthritis with mild shoulder and elbow pain, 
no active synovitis today, and perhaps a mild impingement 
syndrome on the left shoulder.  For the feet the diagnosis 
was rheumatoid arthritis with the typical findings of the 
foot deformities, toe deformities which are tender and 
painful.  On a general medical examination of the same date, 
the veteran reported that rheumatoid arthritis had been 
diagnosed two and a half years before.  He said he had an 
episode of shoulder pain in 1972 while on active duty and had 
been treated with intra-articular steroids, which resolved 
the arthralgia.  The symptoms reappeared in 1987.

The RO requested the veteran's private medical records and 
Social Security disability records.

Private medical records from Andrew T. Sheils, Jr., M.D., in 
July 1989, reveal that the veteran had been seen by a 
consultant who, after ordering laboratory tests, had 
diagnosed rheumatoid arthritis.  Dr. Sheils stated that the 
veteran was then having pain in his right wrist and his left 
ankle.  He had been treated with Nalfon.  In February 1990, 
Dr. Sheils reported that the veteran was having symptoms all 
over his body, including significant pain with abduction and 
external rotation of both shoulders.  Later that month, 
repeat laboratory tests confirmed the diagnosis of rheumatoid 
arthritis.  Medication was changed to Feldene.  In March 
1990, John J. Morley, M.D., a rheumatologist, was called upon 
to treat the veteran.  Dr. Morley's diagnoses of left 
shoulder and bilateral hand symptoms was, generally, 
inflammatory arthropathy, secondary to osteoarthritis.  

The veteran's Social Security application for disability 
insurance benefits includes a statement by the veteran that 
he became unable to work in June 1988.  A disability report 
signed by the veteran in November 1989 included a statement 
that his condition had first bothered him in mid August 1988.  
A Social Security decision, dated in December 1989, found 
that the veteran's condition had not been disabling on any 
date through June 1988.  Medical evidence showed that, even 
though he had rheumatoid arthritis with some discomfort, he 
was still able to move about and to use his arms, hands, and 
legs in a satisfactory manner.  His condition was not severe 
enough by the end of June 1988 to seek medical attention.  

In July 1990, Dr. Morley wrote to the Social Security 
Administration that the veteran should be considered totally 
disabled because of rheumatoid disease.  His multiarticular 
joint problem would not allow him to perform the usual 
activities of employment.  He added that he believed the 
veteran had had active arthritis for several years.  

Jens D. Henriksen, M.D., who reviewed the veteran's medical 
records in October 1990 for the Social Security 
Administration, stated that the veteran testified that his 
symptoms started in 1987, but that there had been no medical 
reports until 1989.  Dr. Henriksen therefore believed that 
the inflammatory arthritic impairment met or equaled Social 
Security disability requirements prior to July 1, 1988.  
Based on this evidence, Social Security revised its 
determination to find that the veteran's disability due to 
rheumatoid arthritis began in early June 1988.  

A notice from the National Personnel Records Center, dated in 
June 1997, stated that a search had been made for clinical 
records for 1971 and 1972 from Hunter Army Airfield with 
negative results.  The RO has requested 1972 treatment 
records of the veteran from Tuttle U.S. Army Hospital, but no 
such treatment records have been received.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The relationship between a current disability and disease or 
injury in service may, for certain disabling conditions, be 
based on a "presumption" under the law that certain chronic 
diseases manifest to a certain degree within a certain time 
after service must have had their onset in service.  38 
U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309(a) (1999).  Service connection 
for arthritis may be established based on a legal 
"presumption" by showing that it was manifest to a degree 
of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

The initial question is whether the veteran has presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  To be well grounded, a 
claim must be plausible; that is, it must be meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive, but only possible to satisfy the initial 
burden of § 5107(a).  Epps v. Gober, 126 F. 3d 1464 (1997), 
adopting the definition in Epps v. Brown, 9 Vet. App. 341, 
344 (1996).    The evidentiary threshold for a well grounded 
claim is very low.  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).  A claim which is not well grounded precludes 
the Board from reaching the merits of a claim.  Boeck v. 
Brown, 6 Vet. App.  14, 17 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  A 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Id.  

It is incontrovertible that the veteran has a current 
diagnosis of rheumatoid arthritis, thus meeting the first 
prong of the well-grounded criteria.  There is no evidence of 
inception of this disability during active military service, 
or that it manifest to a compensable degree within the one-
year presumptive period after service.  Physical examination 
in April 1973, one year and eight months following separation 
from active service in December 1971, found the veteran's 
joints normal and did not mention any joint pain, swelling, 
or other symptoms which could have been related to rheumatoid 
arthritis.  Moreover, a thorough study of the claims file 
indicates that, other than the veteran's rather vague 
references to treatment for "arthritis" in 1972, the first 
actual symptoms of rheumatoid arthritis had their inception 
in 1987, followed by treatment in an emergency room in 1988 
and diagnosis by Dr. Sheils in July 1989.  As the veteran 
reported to the Social Security Administration, his condition 
had first "bothered" him in August 1988.  More importantly, 
Dr. Morley, the veteran's treating rheumatologist, stated in 
July 1990 that the veteran had had active arthritis "for 
several years," which would rule out inception of the disease 
in 1972.  Therefore, the veteran has not provided evidence to 
show that he meets the second prong of the well-grounded 
criteria -- incurrence of the disease during active military 
service.  No physician has suggested a nexus, or 
relationship, between the current disability and any disease 
or injury during service.  Nor has the veteran reported 
continuity of symptomatology to which a physician might 
relate the current diagnosis.  At best, he has reported one 
isolated post-service complaint of left shoulder pain in 
1972, resolved with treatment, and no further symptomatology 
until 1987.

Accordingly, the claim is not well grounded and must be 
denied.  


ORDER

Service connection for rheumatoid arthritis is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

